Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-29 are pending.  Claims 13-14 and 20 are withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 2, solvent make-up A (see page 11 of instant specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims are objected to because of the following informalities:  the repeated use of “or” in claim 25 is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 15-16, 18-19, 21-22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch). 
In regard to claim 1, Emanuele teaches a process for purification of polyether block copolymers comprising polyoxyethylene and polyoxypropylene moieties (abstract; C13/L46 to C15/L27; C15/L65-67; C19/L5-8; C19/L34-64; Example I).  Emanuele teaches multi-column size-exclusion chromatography apparatus (abstract; C13/L46 to C15/L27; C15/L65-67; C18/L4-23; C19/L5-8; C19/L34-64; Example I; C20/L20-35).  Emanuele teaches gel permeation chromatography; however, also teaches any method known to one of ordinary skill in the art which gives the desired range of polyoxypropylene polymers can be used (C19/L50-64).  
Emanuele teaches providing a feed mixture comprising the block copolymers dissolved in an eluent in a feed vessel (Example I, poloxamer 188, tetrahydrofuran; C20/L20-35).  Emanuele teaches subjecting the feed mixture to a chromatographic separation by introducing the feed mixture into an apparatus comprising a plurality of chromatographic columns sequentially linked together, each column comprising a stationary bed (Example I; C20/L20-35, columns in series).  Emanuele teaches after separation collecting a first eluent portion enriched in the purified target block copolymer and a second eluent portion depleted of the purified target block copolymer (Example I, Figure 2; C20/L20-35; Example II, C20/L38-45).  Emanuele teaches collecting the purified block copolymer from the first eluent portion (Example I, Figure 2; C20/L20-35; Example II, C20/L38-45).  Emanuele teaches recovery of the depleted eluent (Example I, Figure 2; C20/L20-35; Example II, C20/L38-45).  
Emanuele does not teach a counter current moving bed.  Emanuele does not teach recycling the depleted eluent from the solvent recovery zone into the process. 
Britsch teaches continuous separation methods, particularly simulated moving bed by size exclusion (gel permeation) chromatography (abstract).  Britsch teaches fractionation of polyethylene oxides (C4/L26-30).  Britsch teaches improved separation by molecular size due to continuity and automation (C4/L4-9).  Simulated moving bed is a continuous process and therefore solvent is recycled (C2/L27-34). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize simulated moving bed, as taught by Britsch, in the method of Emanuele as it is a known method of gel permeation (size exclusion) chromatography for the separation of polyethylene oxides.  One of ordinary skill in the art at the time the invention was effectively filed would be motivated to utilize simulated moving bed technologies in order to improve separation and purity. 
In regard to claim 2, Britsch teaches the counter current moving bed is operated as a simulated or actual moving bed (abstract; C2/L27-34; C4/L4-9; C4/L26-30). 
In regard to claims 3-4, Emanuele teaches the eluent is an organic solvent (Example I, tetrahydrofuran).
In regard to claim 6, Emanuele teaches the stationary bed comprises a size exclusion chromatographic packing material (abstract; C13/L46 to C15/L27; C15/L65-67; C18/L4-23; C19/L5-8; C19/L34-64; Example I; C20/L20-35).  
In regard to claims 15-16 and 18, Britsch teaches pressure stable carriers (C3/L38-42). 
As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said pressure range, the precise pressure range would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pressure range cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pressure range of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

In regard to claim 19, Emanuele teaches a mean particle size of the packing material in the range from 5 to 50 µm (Example I, C20/L20-36). 
Britsch teaches pressure stable carriers (C3/L38-42).  As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said pressure range, the precise pressure range would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pressure range cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pressure range of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 21, Emanuele teaches the chromatographic separation is carried out at elevated temperatures in the range from 26 to 65 °C (Example I). 
In regard to claim 22, Emanuele teaches the first eluent portion and the second eluent portion are independently of each other subjected to a concentration step (Example I, Example II; C20/L20-64). 
In regard to claim 25, Emanuele teaches a first filter step prior to the separation chromatography by passing the feed mixture through a filter bed (Example VI, C21/L50-65). 
In regard to claim 26, Emanuele teaches a filter step after the separation chromatography by passing the depleted eluent through a filter (Example III, C20/L66 to C21/L11). 
In regard to claim 27, modified Emanuele does not explicitly teach a second simulated moving bed separation process cycle; however, mere duplication of process steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 28, Emanuele teaches one or more eluent concentration steps  (Example III, C20/L66 to C21/L11),  Emanuele does not explicitly teach first and second process cycles; however, mere duplication of process steps has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claim 29, Emanuele teaches the polyether block copolymers comprising polyoxyethylene and polyoxypropylene moieties are poloxamer 188 (Example I). 
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch), as evidenced by machine translation DE 43 16136 by Werner (Werner), further in view of U.S. Patent Publication No. 2010/0285596 by Yu et al. (Yu). 
In regard to claim 5, modified Emanuele teaches the limitations as noted above.  Modified Emanuele does not teach the eluent is methanol.  Yu teaches known alternative organic solutions for eluents in chromatography ([0069]).  Yu teaches methanol and tetrahydrofurn are organic solvents which can be used as chromatography eluents ([0069]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute methanol, as taught by Yu, in the process of modified Emanuele as tetrahydrofurn and methanol are known alternative organic eluents used in chromatography. 
In regard to claim 9, modified Emanuele teaches the limitations as noted above.  Further, Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). Werner teaches the stationary bed comprises as a packing material an inorganic adsorbent selected from the group consisting of silica modified with diols (pg. 2). 
Modified Emanuele does not teach the stationary bed is pre-treated with methanol until stable retention times are acheived.  Yu teaches known alternative organic solutions for eluents in chromatography ([0069]).  Yu teaches methanol and tetrahydrofurn are organic solvents which can be used as chromatography eluents ([0069]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute methanol, as taught by Yu, in the process of modified Emanuele as tetrahydrofurn and methanol are known alternative organic eluents used in chromatography.  One of ordinary skill in the art would be motivated to treat the stationary phase until desired conditions are met. 
Claims 7-8, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch), as evidenced by machine translation DE 43 16136 by Werner (Werner). 
In regard to claim 7, modified Emanuele teaches the limitations as noted above. Emanuele teaches the stationary bed comprises a packing material to separate polyoxypropylene and polyoxyethylene copolymers (abstract).  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). 
In regard to claim 8, modified Emanuele teaches the limitations as noted above. Emanuele teaches the stationary bed comprises a packing material to separate polyoxypropylene and polyoxyethylene copolymers (abstract).  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). Werner teaches the stationary bed comprises as a packing material an inorganic adsorbent selected from the group consisting of silica modified with diols (pg. 2). 
In regard to claim 10, modified Emanuele teaches the limitations as noted above.  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1).  Werner teaches the pore size is 500 to 4000 angstroms (pg. 2; equivalent to 50 to 400 nm).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
In regard to claim 11, modified Emanuele teaches the limitations as noted above.  Emanuele teaches the stationary bed comprises as a packing material with a mean particle size distribution of 5 to 1000 µm (Example I, C20/L20-36).  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). 
In regard to claim 12, modified Emanuele teaches the limitations as noted above.  Emanuele teaches a chromatographic system with LiChrogel PS-40 columns and LiChrogel PS-20 columns (Example I, C20/L20-36).  Britsch teaches stationary phases such as Fraktogel EMD BioSec (disclosed by DE 4316136) (C3/L37-42).  Werner teaches the stationary bed is a silica based adsorbent (pg. 1). Werner teahces the pore width is adapted for respective separation problem (pg. 1).  Werner teaches a process to adjust pore width (pg. 1).  Werner teaches the selection of the pore width for the respective separation problem is not critical and can easily be controlled by the polymerization conditions (pg. 1). 
As the separation efficiency is a variable that can be modified, among others, by adjusting said pore size, the precise pore size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore size in the process of modified Emanuele to obtain the desired balance between the separation efficiency and cost of production (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 17, modified Emanuele teaches the limitations as noted above.  Britsch teaches pressure stable carriers (C3/L38-42).  As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said pressure range, the precise pressure range would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pressure range cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pressure range of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).  As the separation efficiency and operating costs are variables that can be modified, among others, by adjusting said particle size, the precise particle size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed particle size cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the particle size of the process of modified Emanuele to obtain the desired balance between the separation efficiency and operating costs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5961387 by Emanuele et al. (Emanuele) in view of U.S. Patent No. 6551512 by Britsch et al. (Britsch), as noted above, in view of U.S. Patent Publication No. 2014/0081054 by Day et al. (Day). 
In regard to claims 23-24, modified Emanuele teaches the limitations as noted above.  Further, Emanuele teaches the product is filtered (Example III, C20/L66 to C21/L11).  Emanuele does not teach the concentration step is carried out by evaporation, drying, distillation, liquid extraction, membranes, crystallization, adsorption, or other solvent recovery techniques. 
Day teaches separation systems utilizes filters or evaporators in order to enhance eluent recovery and maximize the concentration of the components in the product stream ([0072]). 
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a step of evaporation, as taught by Day, in the process of modified Emanuele to further purify and concentrate the desired product to desired concentration levels.  Additionally, evaporation and filtration are known alternative post-concentration steps known by one of skill in the art. 

Response to Arguments 
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument the ‘512 patent fails to cure the deficiencies of the ‘387 patent, ‘512 does not teach any recycling of the depleted eluent; C2/L27-37 of ‘512 merely discloses a continuous separation which does not imply a recycling of feed or solvent; a combination of the ‘387 and ‘512 patent fails to teach or suggest recycling of the depleted effluent from the solvent recovery zone into the process, the Examiner does not find this persuasive. 
A continuous process teaches recycling of feed or solvent.  The fluids are moving continuously through the process and at the very end are redirected to the beginning, which directly reads on recycling depleted eluent. 
As noted above: Britsch teaches continuous separation methods, particularly simulated moving bed by size exclusion (gel permeation) chromatography (abstract).  Britsch teaches fractionation of polyethylene oxides (C4/L26-30).  Britsch teaches improved separation by molecular size due to continuity and automation (C4/L4-9).  Simulated moving bed is a continuous process and therefore solvent is recycled (C2/L27-34). 
In regard to the Applicant’s argument ‘387 is directed to POP/POE copolymers whereas the ‘512 patent is directed to polyoxyethylene homopolymers; the ‘387 patent fails to lead a person skilled in the art to using an SMB method of the ‘512 patent to purify a POP/PEO copolymer of the ‘387 patent with any reasonable expectation of success, the Examiner does not find this persuasive. 
In response to applicant's argument that Emanuele and Britsch are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are directed towards chromatographic separation methods which is the field of applicant’s endeavor.  Both references are directed towards similar components; Emanuele is directed towards polyoxyethylene moieties and Britsch is directed towards polyethylene oxides.  One of ordinary skill in the art would have a reasonable expectation of success incorporating features from Britsch into Emanuele since they are both chromatographic separation methods used for similar components.  The Applicant has not pointed to any specific reasons why there is not a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777